                           United States District Court
                                     for the
                           Southern District of Florida

Janet Ryan, Plaintiff,                  )
                                        )
v.                                      )
                                        ) Civil Action No. 19-24150-Civ-Scola
Carnival Corporation and others         )
Defendants.                             )
       Order Striking Complaint and Requiring Amended Complaint
       This matter is before the Court on an independent review of the record.
This maritime tort action arises from injuries sustained by Plaintiff Ryan when
she slipped on an invisible wet substance on the Lido Deck on Defendant’s ship.
(ECF No. 1 at ¶ 19.)
       The Plaintiff’s complaint is a shotgun pleading. “Courts in the Eleventh
Circuit have little tolerance for shotgun pleadings.” Vibe Micro, Inc. v. Shabanets,
878 F.3d 1291, 1294–95 (11th Cir. 2018). They violate Federal Rules of Civil
Procedure 8(a)(2) and 10(b), “waste scarce judicial resources, inexorably broaden
the scope of discovery, wreak havoc on appellate court dockets, and undermine
the public’s respect for the courts.” Id. (quotations and alterations omitted).
When presented with a shotgun pleading, a district court “should strike the
pleading and instruct counsel to replead the case—if counsel could in good faith
make the representations required by Fed. R. Civ. P. 11(b).” Jackson v. Bank of
Am., N.A., 898 F.3d 1348, 1357–58 (11th Cir. 2018) (“This is so even when the
other party does not move to strike the pleading.”).
       In the complaint, the Plaintiff asserts various theories of negligence in a
single paragraph that contains 15 subparts. (ECF No. 1 at ¶ 40.) The Plaintiff
alleges failure to supervise, failure to warn, negligent hiring, negligent
maintenance, liability under Section 323 of the Restatement of Torts, and
Section 324 of the Restatements of Torts. (Id.) These district theories of liability
should not be lumped together in one count for negligence. This kind of drafting
has been rejected by this Court and other district courts. See Brown v. Carnival
Corp., 202 F. Supp. 3d 1332, 1338 (S.D. Fla. 2016) (Ungaro, J.) (“Simply alleging
that Carnival owed Plaintiff a duty of ‘reasonable care’ in a conclusory fashion,
while also pleading [“forty-one”] alleged breaches that purport to impose a
heightened duty upon Carnival, is not sufficient to state a valid negligence claim
under maritime law,” and holding that “the burden will remain on Plaintiff to
review her Complaint and ensure that each factual allegation is supported by
law and plausible facts, and is alleged in good faith.”); Garcia v. Carnival Corp.,
838 F. Supp. 2d 1334, 1337, n.2 (S.D. Fla. 2012) (Moore, J.) (dismissing
maritime negligence claim that “epitomizes a form of ‘shotgun’ pleading,’” where
the plaintiff alleged that Defendant owed a duty of “reasonable care under the
circumstances,” and then “proceed[ed] to allege at least twenty-one ways in
which Defendant breached this duty”).
        Accordingly, the Court strikes the Complaint, (ECF No. 1), as a shotgun
pleading. Ryan may file an amended complaint by October 28, 2019, provided
it complies with this order, Federal Rules of Civil Procedure 8(a) and 10(b), and
the Iqbal/Twombly standard. Specifically, Ryan shall assert each theory of
liability as a separate cause of action. And any legal conclusions that form the
basis for those claims must be supported by good faith factual allegations. See
Fed. R. Civ. P. 11(b); Gayou, 2012 WL 2049431 at *6 (“Upon re-pleading,
however, [plaintiff] is reminded that any alleged breaches, and the duties
associated therewith, must be consistent with federal maritime law and must be
supported by underlying factual allegations.”).

      Done and ordered, in Chambers, in Miami, Florida on October 21, 2019.



                                           Robert N. Scola, Jr.
                                           United States District Judge
